ORDER

RADER, Circuit Judge.
On March 17, 1997, the United States Supreme Court vacated this court’s judgment in this case and remanded to this court for further consideration in light of Warner-Jenkinson Co. v. Hilton Davis Chemical Co., — U.S. -, 117 S.Ct. 1040, 137 L.Ed.2d 146 (1997). This court invites the parties to submit supplemental briefs addressing the issues raised by the Supreme Court’s vacatur and remand, according to the schedule set out herein. Because each party is appellant on the issues raised by the Supreme Court’s vacatur—that is, the issues related to infringement by equivalents—each party may file both a principal and a reply brief. Each party’s principal brief shall not exceed 25 pages and the reply brief, if filed, shall not exceed 12 pages.
After this court’s decision in the current appeal, but before the Supreme Court’s vacatur, Litton Systems, Inc. (Litton) moved the district court for injunctive relief. On December 18, 1996, the district court denied that motion. Litton subsequently filed Appeal No. 97-1306, contesting the district court’s denial of that motion. In light of the Supreme Court’s vacatur, Litton seeks an order from this court staying or dismissing that appeal. By separate order issued today, this court grants Litton’s motion to stay its Appeal No. 97-1306.
Accordingly, it is ORDERED that:
(1) Appellant Litton shall file its supplemental brief no later than July 21, 1997;
(2) Cross-Appellant Honeywell, Inc. shall file its responsive supplemental brief no later than 20 days after service of Litton’s brief;
(3) Appellant Litton shall file any reply brief no later than 7 days after service of Honeywell’s responsive brief;
(4) Cross-Appellant Honeywell shall file any reply brief no later than 7 days after service of Litton’s reply brief;
(5) The parties shall file a joint appendix no later than 7 days after service of Honeywell’s reply brief; and
(6) Oral argument will be 10:00 a.m. on September 30,1997.